DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments are related to a gas amount and gas usage time limit being sent when a user recharges each gas meter via the user platform. See below:

    PNG
    media_image1.png
    202
    496
    media_image1.png
    Greyscale



The examiner points out that this feature is not in claim 1. The “when a user recharges…” aspect is recited on line 11 and the “gas time limit”/”gas remaining amount” features are on lines 22-27.



    PNG
    media_image2.png
    426
    513
    media_image2.png
    Greyscale


There is nowhere in claim 1 where the gas remaining amount and gas usage time limit are linked with “when a user recharges each gas meter via the user platform”.

Thus applicant’s arguments are not persuasive because they are directed to a feature not claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0077968 A1 to Alberth in view of WO2018028060 to Shao (as illustrated by translation US20190273784 A1)
Note: The examiner relies on US20190273784 A1 as a translation of Shao. It is the corresponding national stage case. All citations pertaining to Shao refer to the US case

Regarding claim 1, Alberth discloses
1. A gas usage time limit pushing method, wherein the method is applied to an system; the system comprises a plurality of object sub-platforms (meters 102), a plurality of sensor network sub-platforms (paragraph 21 router), a plurality of management sub-platforms (back-office 112 and see paragraph, a service platform and a user platform; each of the object sub-platforms comprises a gas meter (meters 102); each of the sensor network sub-platforms comprises an gateway (paragraph 21); the management sub-platforms comprise a gas company management server (paragraph 30 back office 112, “natural gas”); and the method comprises: 


	sending, by each of the management sub-platforms, recharge information of a corresponding gas meter to the corresponding gas meter via a corresponding sensor network sub-platform (paragraph 47 utility company sends a signal over one or more internet connections to replenish the prepaid utility meter account balance at the meter 102 remotely, and see paragraph 21 these connections will interface with one or more routers located with the prepaid utility meter 102);
	updating, by each of the gas meters, a current account balance according to corresponding recharge information (paragraph 47 replenish the prepaid utility meter account balance at the meter 102), and sending the current account balance to a corresponding management sub-platform via a corresponding sensor network sub-platform (paragraph 36 The processing device then takes the current amount of utility for which there is credit in the prepaid utility meter account);
	respectively obtaining, by each of the management sub-platforms, according to a current account balance (paragraph 36 step 204 includes a current amount of credit) and a gas usage model of a corresponding gas meter (fig. 2), and a first gas usage time limit of the corresponding gas meter (paragraph 20 remaining time), and sending the first time limit of corresponding gas meter to the service platform (paragraph 30); and sending, by the service platform, a time limit of each of the gas meters to the user 

Alberth fails to disclose:
1) the system being an IOT system
2) the gateway being an IOT intelligent gateway
3) the usage data corresponding to a first gas remaining amount 
However Shao discloses the identical IOT architecture including the various platforms, IOT intelligence gateway in relation to a gas meter (paragraph 29, paragraph 73, paragraph 93, figure 2). It would have been obvious to one of ordinary skill in the art to combine these teachings with Alberth by using IOT components. The motivation for the combination is improved information flow (paragraph 8).

Alberth as modified still fails to mention that the usage data also relates to a gas remaining amount. However Shao further discloses said subject matter (paragraph 93). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Alberth by additionally providing gas volume information in combination with time remaining information. The motivation for the combination is enable completion of remote recharges (paragraph 93).


Regarding claim 3, Alberth discloses:


Alberth fails to disclose:
the third gas remaining amount being sent 
However Shao further discloses sending a gas volume amount to a user (paragraph 93). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Alberth by additionally providing gas volume information in combination with time remaining information. The motivation for the combination is enable completion of remote recharges (paragraph 93).


claim 4, Alberth discloses wherein the method further comprises: updating, by each of the management sub-platforms, according to a current gas usage record of a corresponding gas meter, a gas usage model of the gas meter (figure 2).

Claims 6, 8 and 9 are rejected for the same reasons as claims 1, 3 and 4.
Claims 2, 5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberth in view of Shao as applied to claim 1/6 above, and further in view of U.S. Patent Application Publication No. 2019/0074007 A1 to Torpy.
Regarding claim 2, Alberth further discloses:
obtaining, by a management sub-platform corresponding to the gas meter, a second gas remaining amount of the gas meter according to a current account balance of the gas meter (paragraph 36 step 204 includes a current amount of credit), estimating a second gas remaining usage time limit of the gas meter according to a gas usage model of the gas meter (fig. 2 paragraph 20 alert to the user when the estimated remaining time period of prepaid utility usage falls below the determined alert threshold), and sending the the second gas remaining usage time limit of the gas meter to the service platform (paragraph 20 sent through router paragraph 28); and sending, by the service platform, the second gas remaining usage time limit of the gas meter to the user platform (paragraph 20 time limit sent to user).

Alberth fails to disclose:
1) when the user platform queries gas usage information of any gas meter from the service platform


However Shao further discloses sending a gas volume amount to a user (paragraph 93). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Alberth by additionally providing gas volume information in combination with time remaining information. The motivation for the combination is enable completion of remote recharges (paragraph 93).

Alberth as modified still fails to disclose the information being sent to the user response to a query. However, Torpy discloses a user querying for status of a prepaid utility account (paragraph 34). It would have been obvious to one of ordinary skill in the art combine this teaching with those of Alberth as modified by sending account information responsive to a query. The motivation for the combination is to manage consumption costs (paragraph 4).

Regarding claim 5, Alberth as modified fails to disclose the additional subject matter of claim 5. However Torpy discloses wherein the method further comprises: when a current gas price changes, updating, by each of the management sub-platforms, a gas usage model of a gas meter according to the current gas price (paragraph 39 current resource consumption billing rate). It would have been obvious to one of ordinary skill in the art to use current billing rate information. The motivation for the combination is to manage consumption costs (paragraph 4).

Claims 7 and 10 are rejected for the same reasons as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687